SiebeckeR, J.
The evidence is not clear that these articles were included in the sale with the house and land. Two of the witnesses testify to the effect that the articles of personal property were alluded to in decedent’s presence as going with the place and that he in speaking of them made like statements. The evidence, however, does not establish it with such clearness that it can he held as matter of law that there was a transfer of them by the deed and that plaintiff purchased them from decedent, as is now claimed. Under these circumstances this question was one which called for the verdict of a jury to resolve the uncertainty of the case. The court submitted this question to the jury upon the evidence under proper instruction, and, in view of the evidence upon the question of a sale of this property under the deed, we find no ground for disturbing their verdict. The *680jury having found against the plaintiff as to this fact, no •other written memorandum of the sale having been made, no property having been delivered, no part of the purchase money having been paid, and'its value being over $50, it follows, under the requirements of sec. 2308, Stats. (1898), for the sale of goods, chattels, or things in action for the price . of $50 or more, that plaintiff has failed to show a valid agreement for the purchase of this, property. The plaintiff has •established ho cause of action under his claim, and the judgment dismissing his complaint was properly awarded.
By the Court. — Judgment affirmed.
Cassodav, C. J., took no part.